Citation Nr: 0033288	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-02 991	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
February 1953 to April 1955, and four years of other service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Atlanta, Georgia.

In August 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected left knee disorder is presently manifested by 
objective evidence of swelling, effusion, pain, flexion 
limited to 120 degrees, and extension limited to 10 degrees 
less than full extension. 

3.  The most recent medical evidence demonstrates no 
objective evidence of recurrent subluxation or lateral 
instability to warrant a separate disability rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran injured his left 
knee in a jeep accident in December 1953.  The diagnoses 
included moderately severe left knee sprain.  Records dated 
in March 1954 noted complaints of pain and the examiner 
reported marked left quadriceps atrophy with moderate 
swelling to the left knee and some looseness of the medial 
collateral ligament.  The veteran was treated with physical 
therapy and discharged to limited duty for 2 weeks.  A June 
1954 report noted internal derangement of the left knee with 
quadriceps atrophy.  The veteran's April 1955 separation 
examination revealed some laxity to the left anterior 
cruciate ligament.

During VA examination in January 1959 the veteran complained 
of tightness in rainy weather and stiffness after prolonged 
sitting.  The examiner noted there was no evidence of 
swelling, effusion, tenderness, or anterior or posterior 
instability.  There was slight lateral instability and one 
inch atrophy of the quadriceps.  X-ray examination revealed a 
linear calcific deposit to the soft tissues adjacent to the 
crest of the internal condyle of the femur indicative of 
Pellegrini-Stieda's disease or a post-traumatic deposit.  The 
diagnoses included Pellegrini-Stieda's disease to the left 
knee.

During VA examination in February 1982 the veteran reported 
complaints including knee pain.  No diagnosis as to a left 
knee disorder was provided.

VA medical records dated in October 1992 indicated the 
veteran complained of left knee pain and instability.  It was 
noted he used a knee cage and walked with a cane.  The 
examiner reported there was no evidence of effusion or 
tenderness.  Range of motion was from 0 to 150 degrees.  
Anterior drawer sign was positive.  There was evidence of 
quadriceps atrophy and weakness.  The diagnoses included left 
knee instability and quadriceps weakness.  X-ray examination 
revealed calcification to the median epicondyle consistent 
with Pellegrini-Stieda's disease.  The examiner's impression 
was small spurs to the left knee.

On VA examination in August 1993, the examiner noted there 
was no evidence of swelling, erythema, joint line tenderness, 
or varus/valgus instability.  Lachman's test was negative.  
There was crepitus upon motion.  Anterior drawer sign was 
positive.  The diagnosis was chronic left knee instability.

A February 1994 VA report noted the veteran reported he could 
walk approximately 10 blocks but experienced more severe pain 
when ascending or descending stairs.  The examiner indicated 
there was no evidence of swelling, joint line tenderness, or 
varus/valgus instability.  Lachman's test was negative.  
There was full range of motion with evidence of crepitus.  X-
ray examination revealed mild osteoarthritis but intact joint 
spaces.  The diagnosis was chronic left knee instability.

On VA examination in August 1994, the veteran stated he could 
walk 4 to 5 blocks but that he experienced difficulty with 
stairs.  The examiner noted range of motion from 0 to 120 
degrees.  There was mild varus deformity but no evidence of 
instability.  X-ray examination revealed moderate 
degenerative joint disease.  

VA hospital reports dated in October 1994 show the veteran 
underwent left knee arthroscopy and debridement.  Operative 
findings included Grade I-II osteoarthritis to all 3 
compartments of the left knee with minor fraying of the 
lateral meniscus and hypertrophic synovium to the 
patellofemoral articulation.  

A February 1995 VA orthopedic clinic report reflected minimal 
improvement to the left knee.  It was noted that the veteran 
did not desire further surgery at that time.  Additional VA 
outpatient treatment records dated in September 1995, 
indicated the veteran complained of left knee pain, buckling, 
and swelling. A November 1995 VA report noted the veteran 
stated he had been informed after knee surgery that he would 
need a total knee replacement in 2 years.  

A March 1996 orthopedic clinic report noted there was no 
evidence of instability or crepitus.  X-ray examination 
revealed good joint space without evidence of ligament 
changes.  The diagnosis was left knee pain.

At his personal hearing in November 1996 the veteran 
testified that his VA doctors had informed him that he would 
need a total knee replacement in the near future.  He stated 
that he experienced pain and swelling in the knee and was 
unable to stand for more than 10 minutes.  He reported his 
range of motion in the knee had decreased since an April 1993 
VA examination.  He stated he had noticed the knee start to 
give way but had been able to catch himself.  He reported he 
used a knee brace and a cane.  The veteran further indicated 
that his sleep was interrupted because of pain and that he 
avoided stairs.  He reported he experienced no problem with 
decreased motion but that the knee was unstable and that he 
was unable to use it for any length of time.  The veteran 
also noted the pain was constant.

During VA examination in December 1996 the veteran reported 
left knee pain, swelling in damp weather, and instability.  
He stated the knee gave way and that he could not put on his 
pants while standing.  The examiner noted the veteran walked 
with a cane and a mild limping gait that favored the left 
lower extremity.  He was unable to perform a squat.  There 
was no evidence of soft tissue swelling, redness, or 
increased heat.  Range of motion studies revealed extension 
to 0 degrees and flexion to 140 degrees.  

The examiner stated that despite the veteran's complaint of 
left knee discomfort he was able to flex the left knee more 
than the right.  There was no evidence of crepitus and no 
evidence of laxity to the cruciate or collateral ligaments.  
McMurray's sign and patellar grinding test were negative.  
Apley restriction and compression test revealed some 
discomfort on restriction on the left, but not on 
compression.  The circumference of the thighs at the lower 
third level was one inch less compared to the right.  The 
diagnosis was post traumatic left knee arthralgia.

X-ray examination revealed no evidence of recent fracture, 
dislocation, or destructive process.  There was mild 
exostosis from the medial femoral condyle.  All 3 joint 
compartments were well preserved and the soft tissues were 
unremarkable.  The examiner's impression was mild 
degenerative changes with mild exostosis from the medial 
femoral condyle.

In August 1998, the Board remanded the case to the RO for 
additional development.  The remand order included 
instructions that the RO should consider if entitlement to 
separate disability ratings for left knee arthritis and other 
knee impairment was warranted.  

During VA examination in July 2000 the veteran reported 
current symptoms of pain, weakness, swelling, inflammation, 
instability, fatigue, and intermittent lack of endurance.  He 
stated the symptoms were distressing and occurred mostly 
during damp weather and which lasted for a couple of days.  
He reported he used Darvocet, Naproxen, and Motrin for pain 
relief.  He stated he could not walk more than 2 to 3 blocks 
or stand for more than 10 to 15 minutes.  

The examiner noted the veteran's leg length was equal, 
bilaterally, that he used a brace and a cane, that his 
posture was abnormal with leaning to the right, and that he 
limped favoring the left side.  His functions of standing and 
walking were limited to 10 to 15 minutes.  There was swelling 
and effusion to the left knee.  Range of motion studies 
revealed flexion to 120 degrees and extension to -10 degrees.  
Range of motion was also noted to be limited by pain and lack 
of endurance.  Drawer and McMurray's tests were normal.  
There was no evidence of fatigue, weakness, or 
incoordination.  The diagnosis was left knee injury, 
diagnosed as Pellegrini-Stieda's disease, with swelling, 
effusion, pain, and limitation of motion upon examination.  
It was noted the disorder could be classified as moderate.

X-ray examination revealed ossific density immediately 
posterior to the tibiofemoral joint consistent with small 
"flabella."  There was no evidence of acute fracture or 
dislocation.  Bone mineralization was within normal limits.  
There was no evidence of significant joint space narrowing.  
There was osteophytosis to the medial femoral condyle.  The 
examiner's impression was no evidence of acute osseous injury 
or significant degenerative change.

In an October 2000 supplemental statement of the case the RO 
found the veteran's left knee disability was more 
appropriately rated under the criteria for traumatic 
arthritis and limitation of motion (Diagnostic Codes 5010, 
5261).  The RO also found entitlement to a separate 
disability rating for other left knee impairment under 
Diagnostic Code 5257 was not warranted.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of an increased rating claim.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2000).  

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (2000).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; a 20 percent rating is 
warranted with involvement of 2 or more major joints and 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Normal knee extension and flexion is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for the disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  A VA General Counsel precedent opinion found a 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis was allowable when a veteran who was rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated an additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2000); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

In this case, the RO had rated the veteran's left knee 
disability under the rating criteria for Diagnostic Code 
5257, other knee impairment; however, upon review in October 
2000 a 20 percent rating was assigned under the criteria for 
Diagnostic Codes 5010 and 5261, traumatic arthritis and 
limitation of leg flexion.  The Board finds this action 
represents an appropriate correction of the applicable 
diagnostic code based upon the evidence of record.  See 
38 C.F.R. § 4.13 (2000).

Medical evidence demonstrates the veteran's service-connected 
left knee disorder is presently manifested by objective 
evidence of swelling, effusion, and pain on motion.  Recent 
range of motion studies revealed flexion limited to 
120 degrees and extension limited to 10 degrees less than 
full extension.  The Board finds that even with consideration 
of pain and dysfunction the veteran's disability does not 
represent extension limited to 20 degrees or flexion limited 
to 15 degrees which is required for a higher rating for 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Therefore, the Board concludes that 
entitlement to a disability rating in excess of 20 percent 
for the veteran's left knee disorder is not warranted.

The Board also notes there is no recent evidence of recurrent 
subluxation or lateral instability to the left knee.  In 
fact, although the veteran reported he continued to 
experience instability, all medical evaluations subsequent to 
his October 1994 left knee arthroscopy reported no objective 
evidence of any instability.  Therefore, the Board finds 
entitlement to a separate disability rating for a left knee 
impairment under Diagnostic Code 5257 is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent.



ORDER

The claim for entitlement to an increased rating for a left 
knee disorder is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

